DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 6/14/2022. It is noted that in the amendment, applicant has made changes to the abstract, the drawings, the specification, and the claims.
A) Regarding to the drawings, applicant has submitted a set of eight replacement sheets contained figs. 1A-1B, 2A-2E, 3A-3B and 4-5, and added a new sheet contained figs. 6A-6B;
B) Regarding to the specification, applicant has made changes to paragraphs [002], [017], [038], [062], [064], [078] and the “List of reference signs”. It is also noted that applicant has added new paragraphs regarding to figures 6A-6B after paragraph [049] and before the heading “DETAILED DESCRIPTION”; and
C) Regarding to the claims, applicant has amended claims 1-3, 6, 9 and 12. There is not any claim being added into or canceled from the application. The pending claims of the present application are claims 1-12.
Response to Arguments
3.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 6/14/2022, and applicant's arguments provided in the mentioned amendment, pages 13-19, have been fully considered and yielded the following conclusions.
A) Regarding to the specification, the amendments to paragraph [078] and the “List of reference signs” are unclear and thus have not been accepted for the following reasons.
First, in paragraph [078], the formula appeared on line 17 of the paragraph, see the amendment in page 5 of the amendment filed on 6/14/2022, is so blurred that it could lead to confusion and mistake during the issue and printing processes.
Second, in the “List of reference signs”, applicant requested an insertion regarding to a “1’       Modulated light source” before the element numbered as “2       Radiation source”. However, applicant has not provided the other elements appeared after the element numbered as “2      Radiation source”, see the amendment in page 6 filed on 6/14/2022, and the originally specification in pages 18-19 filed on 3/11/2020. As a result, it is unclear whether other elements appeared after the element numbered as “2     Radiation source” are deleted or not.
For the above reasons, the amendments to the specification as provided in the amendment of 6/14/2022 have not been entered, and the objections to the specification as set forth in the office action of 1/14/2022 are repeated in the present office action.
B) Regarding to the objection to the drawings as set forth in the office action of 1/14/2022, while applicant has made amendments to add new paragraphs regarding to new figs. 6A-6B to the specification, and submitted a new sheet contained figs. 6A-6B; however, the addition of the new figures 6A-6B has not been approved at this time for the following reason(s).
Since the changes to the specification has not been approved, see element A) of section #3 above, thus the objection to the drawings set forth in the office action of 1/14/2022 is repeated in the present office action.
C) Regarding to Claims Interpretation set forth in the office action of 1/14/2022, since applicant has not made any amendment to the claims and/or provided any argument to overcome the Claims Interpretation, thus the Claims Interpretation to the claim limitations set forth in the mentioned office action are repeated in the present office action.
D) Regarding to the rejections of claims 1-3 and 6-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of claims 1-3 and 6-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action of 1/14/2022, the amendments to the claims as provided in the amendment of 6/14/2022 and applicant’s arguments provided in the mentioned amendment, pages 16-19, have been fully considered and are persuasive, thus the rejections of claims 1-3 and 6-12 under 35 U.S.C. 112 are now withdrawn.
Election/Restrictions
4.	The infrared microscope as recited in the linking claim 1 is allowable with respect to the prior art, thus the restriction requirement between Inventions I and II, as set forth in the Office action mailed on 11/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/2021 is now withdrawn.  Claims 4-5, directed to Invention I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.	Since the restriction of 11/15/2021 is withdrawn thus all pending claims 1-12 are examined in the present office action.
Information Disclosure Statement
6.         The reference thereof “Fourier Transform Infrared Spectrometry” in the Information Disclosure Statement, hereafter, IDS, of 7/2/2022, has been considered but it has been crossed-out in the mentioned IDS because it does not have a (published) date of the reference.
Drawings
7.         The three replacement sheets contained figs. 1A, 1B and 5 were received on 4/1/2020. As a result of the changes to the drawings, the application now contained a total of eight sheets of figures 1A-1B, 2A-2E, 3A-3B and 4-5 which includes five sheets of figures 2A-2E, 3A-3B and 4 as filed on 3/11/2020, and three replacement sheets contained figs. 1A, 1B and 5 as filed on 4/1/2020. The mentioned eight sheets of figs. 1A-1B, 2A-2E, 3A-3B and 4-5 are objected by the examiner for the following reasons.
8.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature related to the locations of the input beam plane and the stop plane as recited in present claim 10, see Note below, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: Applicant should note that while figs. 1A-1B each shows the input beam plane (29) and the stop plane (27) located/spaced from each other; however, the drawings does not show the arrangement of the planes wherein the input beam plane is the stop plane as claimed in present claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.         The Summary is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the Summary and moves detailed description of the invention to the section of “DETAILED DESCRIPTION”. Appropriate correction is required.
11.       The disclosure is objected to because of the following informalities: a) Paragraph [064]: on line 2 of the paragraph, “7” should be changed to --6--, see paragraph [053] which discloses the fixed mirror is numbered as “6”; b) Paragraph [078]: on line 3 of the paragraph, “image 17” should be changed to --image plane 17--, see paragraph [051], for example. There are some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Interpretation
12.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an effectively beam-limiting element” in claim 1;
b) “a first optical device” in claim 1;
c) “an intermediate optical unit” in claim 1; and
d) “a beam splitter optical unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
15.	Claims 1-12 are allowed.
16.	The following is a statement of reasons for the indication of allowable subject matter: 
The infrared microscope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication No. 2015/0153232, by the features regarding to the arrangement of the stop, the light source and the two optical devices as recited in the features thereof “a detector stop … 0 < A1/A2 ≤ 1” (claim 1, lines 6-17). It is noted that while the mentioned Publication discloses a microscope having a) a stop (214) disposed in or near an objective lens (202) and on a parallel flux of light reflected from a sample (206) and passed through the objective lens; b) a detector device (216) having an detector aperture (224); and c) the diameter of the detector aperture (224) and that of the stop (214) is matching to each other. However, it is noted that the Publication No. 2015/0153232 does not disclose that the stop (214) is disposed on a collimating light path of a light source and there are two optical devices for imaging an input beam plane onto the detector aperture as claimed in the mentioned above features.
Conclusion
17.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 4,843,242 is cited as of interest in that it discloses an infrared microscope having variable aperture stops.
18.	This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and the specification as set forth in the present office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872